UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6357


JENNIFER ANN JASMAINE, f/k/a Duane Leroy Fox,

                     Plaintiff - Appellant,

              v.

MR. FUTRELLE, Head of Mental Health; M. MAGANA, RN Lead Nurse; A.
DAUGHETY, RN Lead Nurse; DR. ELIZABETH BYRD; DR OWENS;
OFFICER MILEY; SGT. JACKSON; OFFICER LINDSEY; CHARLENE
RICHARDSON; MS. COLLENS, Case Manager; MS. HACKET, Head Chaplain;
MR. DANILES, Administrator; FINESSE G. COUCH, Director; CLARENCE O.
ELLIS; JANE DOE, Director of Mental Health,

                     Defendants - Appellees,

              and

JOHN DOES, of Grievance Resolution Board Members,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-ct-03294-FL)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Dismissed by unpublished per curiam opinion.


Jennifer Ann Jasmaine, Appellant Pro Se. Joseph Finarelli, Special Deputy Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Kelly Street Brown, Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON,
PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jennifer Ann Jasmaine seeks to appeal the district court’s order dismissing in part

her 42 U.S.C. § 1983 (2012) action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Jasmaine seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order.   Accordingly, we deny as moot

Jasmaine’s motion for an update and dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            DISMISSED




                                           3